
	
		I
		112th CONGRESS
		1st Session
		S. 1406
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 27, 2011
			Referred to the Committee on Transportation and
			 Infrastructure
		
		AN ACT
		To designate the United States courthouse
		  under construction at 510 19th Street, Bakersfield, California, as the Myron
		  Donovan Crocker United States Courthouse.
	
	
		1.Myron Donovan Crocker United States
			 Courthouse
			(a)DesignationThe United States courthouse under
			 construction, as of the date of enactment of this Act, at 510 19th Street,
			 Bakersfield, California, shall be known and designated as the Myron
			 Donovan Crocker United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Myron Donovan Crocker United States Courthouse.
			
	
		
			Passed the Senate
			 July 26, 2011.
			Nancy Erickson,
			Secretary
		
	
